UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30,2007 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-11339 Protective Life Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 95-2492236 (IRS Employer Identification No.) 2801 Highway 280 South Birmingham, Alabama 35223 (Address of principal executive offices and zip code) (205) 268-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[ X ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ý Accelerated Filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[] No[ X ] Number of shares of Common Stock, $0.50 par value, outstanding as ofNovember 7,2007: 70,148,063 PROTECTIVE LIFE CORPORATION Quarterly Report on Form 10-Q For Quarter Ended September 30, 2007 INDEX Part I. Financial Information: Item 1. Financial Statements (unaudited): Consolidated Condensed Statements of Income for the Three and Nine Months ended September30, 2007 and 2006 Consolidated Condensed Balance Sheets as of September30, 2007 and December31, 2006 Consolidated Condensed Statements of Cash Flows for the Nine Months ended September30, 2007 and 2006 Notes to Consolidated Condensed Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information: Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 6. Exhibits Signature PROTECTIVE LIFE CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Dollars In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 2007 2006 2007 2006 Revenues Premiums and policy fees $ 676,500 $ 637,457 $ 2,024,682 $ 1,651,362 Reinsurance ceded (368,878 ) (371,688 ) (1,162,641 ) (960,127 ) Net of reinsurance ceded 307,622 265,769 862,041 691,235 Net investment income 428,792 410,746 1,254,910 1,010,545 Realized investment (losses) gains: Derivative financial instructions (37,467 ) (55,302 ) 36,523 (46,764 ) All other investments 43,114 78,645 (10,201 ) 98,461 Other income 51,874 62,355 183,118 164,490 Total revenues 793,935 762,213 2,326,391 1,917,967 Benefits and expenses Benefits and settlement expenses, net of reinsurance ceded: (three months: 2007 - $360,749; 2006 - $299,119 nine months: 2007 - $1,112,579; 2006 - $846,244) 504,905 488,948 1,431,639 1,174,493 Amortization of deferred policy acquisition costs and value of businesses acquired 73,863 67,199 228,279 151,383 Other operating expenses, net of reinsurance ceded: (three months: 2007 - $62,470; 2006 - $176,894 nine months: 2007 - $209,762; 2006 - $271,888) 107,750 118,168 324,287 290,850 Total benefits and expenses 686,518 674,315 1,984,205 1,616,726 Income before income tax 107,417 87,898 342,186 301,241 Income tax expense 34,425 30,597 113,506 104,862 Net income $ 72,992 $ 57,301 $ 228,680 $ 196,379 Net income per share - basic $ 1.03 $ 0.81 $ 3.22 $ 2.77 Net income per share - diluted $ 1.02 $ 0.80 $ 3.20 $ 2.75 Cash dividends paid per share $ 0.225 $ 0.215 $ 0.665 $ 0.625 Average share outstanding - basic 71,074,619 70,811,292 71,055,969 70,789,982 Average share outstanding - diluted 71,467,009 71,355,221 71,481,471 71,431,304 See Notes to Consolidated Condensed Financial Statements PROTECTIVE LIFE CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (Dollars In Thousands, Except Per Share Amounts) (Unaudited) September 30, December 31, 2007 2006 Assets Investments: Fixed maturities, at fair market value (amortized cost: 2007 - $22,362,479; 2006 - $21,194,871) $ 22,278,777 $ 21,367,263 Equity securities, at fair market value (cost: 2007 - $69,960; 2006 - $121,823) 73,237 128,695 Mortgage loans 4,193,776 3,880,028 Investment real estate, net of accumulated depreciation (2007 - $260; 2006 - $5,483) 9,735 38,918 Policy loans 816,958 839,502 Other long-term investments 183,667 310,225 Short-term investments 1,105,393 1,381,073 Total investments 28,661,543 27,945,704 Cash 175,420 69,516 Accrued investment income 277,696 284,529 Accounts and premiums receivable, net of allowance for uncollectible amounts $(2007-3,336;2006-$4,140) 234,351 194,447 Reinsurance receivables 4,956,979 4,618,122 Deferred policy acquisition costs and value of businesses acquired 3,393,961 3,198,735 Goodwill 118,032 100,479 Property and equipment, net of accumulated depreciation (2007 - $108,257; 2006 - $109,718) 42,510 43,796 Other assets 162,930 165,656 Income tax receivable 128,143 116,318 Assets related to separate accounts Variable annuity 2,955,534 2,750,129 Variable universal life 354,070 307,863 Total assets $ 41,461,169 $ 39,795,294 Liabilities Policy liabilities and accruals $ 17,029,708 $ 16,059,930 Stable value product account balances 4,988,787 5,513,464 Annuity account balances 8,882,935 8,958,089 Other policyholders' funds 353,301 328,664 Securities sold under repurchase agreement 144,200 16,949 Other liabilities 1,324,921 1,323,375 Deferred income taxes 439,495 374,486 Non-recourse funding obligations 1,175,000 425,000 Liabilities related to variable interest entities 400,000 420,395 Long-term debt 482,852 479,132 Subordinated debt securities 524,743 524,743 Liabilities related to separate accounts Variable annuity 2,955,534 2,750,129 Variable universal life 354,070 307,863 39,055,546 37,482,219 Commitments and contingent liabilities - Note 3 Share-owners' equity Preferred Stock; $1 par value, shares authorized: 4,000,000; Issued: None Common Stock, $.50 par value, shares authorized: 2007 and 2006 - 160,000,000 shares issued: 2007 and 2006 - 73,251,960 36,626 36,626 Additional paid-in capital 443,912 438,485 Treasury stock, at cost (2007 - 3,104,034 shares; 2006 - 3,287,312 shares) (11,140 ) (11,796 ) Unallocated stock in Employee Stock Ownership Plan (2007 - 259,139 shares; 2006 - 366,243 shares) (852 ) (1,231 ) Retained earnings 2,022,788 1,838,560 Accumulated other comprehensive income (loss): Net unrealized (losses) gains on investments, net of income tax: $ (2007-$(28,241);2006-$22,109) (48,842 ) 41,405 Accumulated gain (loss) - hedging, net of income tax: (2007 - $(8,377); 2006 - $(3,179)) (15,096 ) (5,954 ) Postretirement benefits liability adjustment, net of income tax: (2007 - $(11,724); 2006 - $(12,292)) (21,773 ) (23,020 ) Total share-owners' equity 2,405,623 2,313,075 $ 41,461,169 $ 39,795,294 See Notes to Consolidated Condensed Financial Statements PROTECTIVE LIFE CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Dollars In Thousands) (Unaudited) Nine Months Ended September 30 2007 2006 Cash flows from operating activities Net income $ 228,680 $ 196,379 Adjustments to reconcile net income to net cash provided by operating activities: Realized investment (gains) / losses (26,322 ) (51,697 ) Amortization of deferred policy acquisition costs and value of business acquired 228,279 151,383 Capitalization of deferred policy acquisition costs (348,730 ) (270,310 ) Depreciation expense 5,832 9,943 Deferred income tax 130,010 (32,152 ) Accrued income tax (11,638 ) 155,127 Interest credited to universal life and investment products 753,170 631,131 Policy fees assessed on universal life and investment products (423,823 ) (342,255 ) Change in reinsurance receivables (338,857 ) (396,811 ) Change in accrued investment income and other receivables (33,071 ) (11,320 ) Change in policy liabilities and other policyholders' 200,778 555,208 Trading securities: Maturities and principal reductions of investments 316,189 104,558 Sale of investments 1,605,326 2,487,491 Cost of investments acquired (2,019,909 ) (2,181,807 ) Other net change in trading securities 212,076 (153,812 ) Change in other liabilities 173,298 84,737 Other, net (60,041 ) 495 Net cash provided by operating activities 591,247 936,288 Cash flows from investing activities Investments available for sale: Maturities and principal reductions of investments Fixed maturities 1,007,775 876,495 Equity securities 0 0 Sale of investments Fixed maturities 1,682,413 3,868,845 Equity securities 61,547 3,627 Cost of investments acquired Fixed maturities (3,690,327 ) (4,314,116 ) Equity securities (1,752 ) (3,343 ) Mortgage loans: New borrowings (684,495 ) (722,318 ) Repayments 367,475 357,627 Change in investment real estate, net 36,041 42,258 Change in policy loans, net 22,544 3,616 Change in other long-term investments, net (1,537 ) 11,787 Change in short-term investments, net 38,933 (293,606 ) Purchase of property and equipment (12,555 ) (4,682 ) Sales of property and equipment 4,094 (567,180 ) Net cash used in investing activities (1,169,844 ) (740,990 ) Cash flows from financing activities Borrowings under line of credit arrangements and long-term debt 142,000 141,600 Issuance of capital securities 0 200,000 Principal payments on line of credit arrangement and long-term debt (138,280 ) (153,000 ) Net proceeds from securities sold under repurchase agreements 127,251 0 Payments on liabilities related to variable interest entities (20,395 ) (12,337 ) Issuance of non-recourse funding obligations 750,000 125,000 Dividends to share owners (46,598 ) (43,679 ) Investments product deposits and change in universal life deposits 2,739,113 1,808,908 Investment product withdrawals (2,773,473 ) (2,231,996 ) Excess tax benefits on stock based compensation 1,653 2,865 Other financing activities, net (96,770 ) (77,044 ) Net cash provided by (used in) financing activities 684,501 (239,683 ) Change in cash 105,904 (44,385 ) Cash at beginning of period 69,516 83,670 Cash at end of period $ 175,420 $ 39,285 See Notes to Consolidated Condensed Financial Statements PROTECTIVE LIFE CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated condensed financial statements of Protective Life Corporation and subsidiaries(the"Company") have been prepared in accordance with accounting principles generally accepted in the United States of America(“U.S.GAAP”) for interim financial information and with the instructions to Form10-Q and Rule10-01 of RegulationS-X.Accordingly, they do not include all of the disclosures required by U.S. GAAP for complete financial statements.In the opinion of management, the accompanying financial statements reflect all adjustments (consisting only of normal recurring items) necessary for a fair statement of the results for the interim periods presented.Operating results for the three and nine month periods ended September30, 2007 are not necessarily indicative of the results that may be expected for the year ending December31, 2007.The year-end consolidated condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by U.S.GAAP.For further information, refer to the consolidated financial statements and notes thereto included in the Company's Annual Report on Form10-K for the year ended December31, 2006. Accounting Pronouncements Recently Adopted Statement of Position05-1.Effective January1, 2007, the Company adopted the Accounting Standards Executive Committee of the American Institute of Certified Public Accountants (“AcSEC”) Statement of Position (“SOP”)05-1, Accounting by Insurance Enterprises for Deferred Acquisition Costs in Connection with Modifications or Exchanges of Insurance Contracts.SOP05-1 provides guidance on accounting by insurance enterprises for deferred acquisition costs on internal replacements of insurance and investment contracts other than those specifically described in the Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS”) No.97, Accounting and Reporting by Insurance Enterprises for Certain Long-Duration Contracts and for Realized Gains and Losses from the Sale of Investments.SOP05-1 defines an internal replacement as a modification in product benefits, features, rights, or coverages that occurs by the exchange of a contract for a new contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract.Contract modifications that result in a substantially unchanged contract will be accounted for as a continuation of the replaced contract.Contract modifications that result in a substantially changed contract should be accounted for as an extinguishment of the replaced contract, and any unamortized deferred policy acquisition costs (“DAC”), unearned revenue and deferred sales charges must be written off.The Company recorded no cumulative effect adjustment related to this adoption and does not expect it to have a material impact on its ongoing financial position or results of operations. SFAS No.155 - Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No.133 and 140.Effective January1, 2007, the Company adopted SFAS No.155, Accounting for Certain Hybrid Financial Instruments – an amendment of FASB Statements No.133 and 140.SFAS155 (1)permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, (2)clarifies which interest only(IO) strips and principal only(PO) strips are not subject to the requirements of SFAS No.133, Accounting for Derivative Instruments and Hedging Activities, as amended, (3)establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, (4)clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and (5)amends SFAS No.140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities (as amended), to eliminate the prohibition on a qualifying special purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument.The adoption of SFAS155 resulted in a positive cumulative effect adjustment to opening retained earnings of approximately $2.0million ($1.3million net of taxes), related to the Company’s equity indexed annuity product line. FASB Interpretation No.48.Effective January1, 2007, the Company adopted the provisions of FASB Interpretation (“FIN”) No.48,
